Citation Nr: 1613811	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  14-06 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected left knee degenerative arthritis.

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected left knee degenerative arthritis.

3.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis.  

4.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis.

5.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease prior to October 28, 2008.

6.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative joint disease on or after October 28, 2008.
7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 28, 2008.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran had requested a hearing before the Board; however, he later cancelled that request in a July 2012 statement.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.702 (2015).  

The case was remanded for further development in August 2012 and June 2013.

In an April 2014 decision, the Board, in pertinent part, denied the Veteran's claims for service connection for cervical spine disorder and a left shoulder disorder and increased ratings for his service connection knee and lumbar spine disabilities.  In the same decision, the Board remanded the TDIU claim for further development.  

The Veteran appealed the Board's decision with respect to the denied issues to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 memorandum decision, the Court set aside the portion of the April 2014 Board decision that denied service connection for cervical and left shoulder disorders and increased ratings for knee and lumbar disorders and remanded those issues to the Board for readjudication.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2015 memorandum decision, the Court found that the VA examinations for the service-connected knee and lumbar spine disabilities were inadequate.  In particular, the Court indicated that the examiners did not adequately discuss the functional loss that occurred during flare-ups.  Therefore, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected knee and lumbar spine disabilities.

With regard to the service connection claims for a cervical spine disorder and a left shoulder disorder, the Court also found that the Board failed to ensure substantial compliance with its prior remand directives.  Specifically, the Court noted that the VA examiner did not address whether arthritis in the Veteran's knee led to arthritis in his other joints, including his cervical spine and left shoulder.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any cervical spine and left shoulder disorders that are present.

In addition, the Board notes that the issue of entitlement to TDIU prior to October 28, 2008, is inextricably intertwined with the other issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a cervical spine disorder and a left shoulder disorder, as well as his knees and lumbar spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical disorder and left shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  He or she should specifically consider the July 2008 private medical opinion.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current cervical and left shoulder disorders.  For each diagnosis identified, he or she should opine as to whether it is at least as likely as not that the disorder is related to his military service.  

He or she should also state whether it is at least as likely as not the Veteran has a current cervical spine and left shoulder disorder that are caused by or permanently aggravated by his service-connected left knee disability.

In rendering these opinions, the examiner should address whether arthritis in the Veteran's left knee led to arthritis in his other joints, including his cervical spine and left shoulder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right and left knee degenerative arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.  The examiner should also discuss any functional loss that occurs during flare-ups

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable importance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, the Veteran's claims file must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine degenerative joint disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.  The examiner should also discuss any functional loss that occurs during flare-ups

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable importance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, the Veteran's claims file must be made available to the examiner for review.

5.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity prior to October 28, 2008. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work prior to October 28, 2008. 

The report should indicate how the Veteran's service-connected disabilities alone affected his employability prior to that date.  The report should also indicate if there is any form of employment that the Veteran could have performed, and if so, what type. 

A written copy of the report should be associated with the claims folder.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

